Citation Nr: 1127500	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  06-17 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hip disability, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel	



INTRODUCTION

The Veteran served on active duty from August 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2007, the Veteran testified at a hearing before the undersigned Veterans Law Judge; the transcript is of record.  This matter was remanded in August 2009.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

A January 2011 rating decision granted entitlement to service connection for posttraumatic stress disorder and depression with insomnia, assigning a 30 percent disability rating, effective February 10, 2005; a 50 percent disability rating, effective July 2007; and, a 70 percent disability rating, effective September 1, 2010.  The grant of service connection for PTSD, depression and insomnia constitutes a full award of the benefit sought on appeal as to these issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, a jurisdiction-conferring notice of disagreement has not been filed as to the down-stream elements of effective date or compensation level.  Thus, these matters are not currently in appellate status.  Id.


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam, and it is presumed that he was exposed to herbicides.

2.  Bilateral hip disability was not manifested during service, and is not otherwise due to his active service, including exposure to herbicides.  



CONCLUSION OF LAW

Bilateral hip disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In April 2005, a VCAA letter was issued to the Veteran with regard to his claim of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA,.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In March 2006, a letter was issued to the Veteran with regard to the evidence necessary to support a disability rating and effective date.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.   The evidence of record contains the Veteran's service treatment records and post-service private and VA treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In September 2010, the Veteran was afforded a VA examination, and an etiological opinion was proffered.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue in appellate status.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  

Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

The Veteran's records establish that he had active service in the Republic of Vietnam within the presumptive period specified above.  As such, it is presumed that the Veteran was exposed to an herbicide agent during active service.  See 38 C.F.R. § 3.307(a)(6)(iii).

With respect to his claimed bilateral hip disability, despite his presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is still not for application.  In that regard, the Board again notes that the Secretary has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010).  For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Thus, presumptive service connection for this disorder due to Agent Orange exposure is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board has reviewed the evidence of record to determine if service connection on a direct basis for bilateral hip disability is warranted.

Service treatment records are void of any complaints or diagnosis of a hip disability.  An examination conducted for separation purposes in January 1972 reflects that his 'lower extremities' were clinically evaluated as normal.  Likewise, the Veteran stated that "since my last physical my condition has not changed" and "my condition is good."  Thus, service treatment records are negative for bilateral hip disability.  

A May 1980 private treatment record reflects a diagnosis of bilateral hip avascular necrosis secondary to alcoholism.  He underwent interosseous pressure measurements, bone biopsies and vascular decompression of both hips due to such disability.  A May 1981 private treatment record reflects that the Veteran underwent vascular decompression of both hips in February 1981 with minimal improvement.  The examiner stated that the Veteran was a known alcoholic and it was felt that the avascular necrosis is secondary to his alcoholic intake.  

Based on the post-service medical evidence of record, bilateral hip necrosis was diagnosed in or about May 1980, thus over 8 years after separation from service.  The Board finds an absence of any subjective complaints of bilateral hip disability for over 8 years after discharge from service or of persistent symptoms of bilateral hip disability between service-discharge and 1980, and an absence of any objective evidence of bilateral hip disability for over 8 years after discharge from service.  The lack of any evidence of continuing bilateral hip disability for many years between the period of active duty and the initial findings and complaints of bilateral hip disability weighs against the claim.  Likewise, the private examiners in May 1980 and May 1981 related his bilateral hip problems to alcoholism, not service.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

A July 2000 VA outpatient treatment record reflects the Veteran's complaints of bilateral hip pain secondary to hip replacement.  The Veteran asserted that his original hip problem was secondary to Agent Orange exposure.  

In September 2010, the Veteran underwent a VA examination.  The examiner acknowledged a February 2010 diagnosis of severe degenerative changes to the hips bilaterally, and acknowledged hip surgery in 1980.  The examiner noted that the claims folder did not show any diagnosis or treatment for any hip condition, or any hip necrosis, or degenerative arthritis in service.  Hip necrosis, or degenerative joint disease of the hips is not one of the conditions associated or determined to be caused by Agent Orange exposure.  The examiner opined that based on the current available information, it is not likely that current hip disability, including arthritis and necrosis, was caused or aggravated by military service.  The opinion of the September 2010 VA examiner leads to a finding that the Veteran's bilateral hip disability is less likely than not related to service.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

The Veteran has not submitted evidence to support his assertion that his bilateral hip disability is due to herbicide exposure other than his own contentions.  The Board has considered the Veteran's contention that a relationship exists between his current bilateral hip disability, and exposure to herbicides.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds that while the Veteran is competent to attest to his symptomatology related to his hip disability; however, he is not competent to provide an opinion that his current hip disability is due to service, to include herbicide exposure, as he does not have the requisite medical expertise.  No hip disability was noted upon separation from service, a hip disability was not shown until over 8 years after separation from service, private examiners in the 1980's stated that his bilateral hip necrosis was due to alcoholism, and a VA examiner who reviewed the claims folder concluded that his bilateral hip disability was not due to service.  The Veteran would be competent to state that he has had hip pain since service but has not done so; his primary claim is that hip pathology is due to his presumed exposure to herbicides in service.  The Veteran's contentions are outweighed by the medical evidence and opinions of the private examiners in the 1980's and the VA medical examiner which reflect that his bilateral hip disability is not due to service.  
The negative clinical and documentary evidence post service for 8 years after service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In sum, the Board is left with no documented complaints or findings of hip disability in service, no documented complaints or findings of hip disability until over 8 years after separation from service, private examiner notations that his bilateral hip necrosis was due to alcoholism, and a VA medical opinion to the effect that his current hip disability is not etiologically related to service.  

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the VA medical examiner (based on a review of the claims file) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for bilateral hip disability.  


ORDER

Entitlement to service connection for bilateral hip disability is denied



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


